STATE OF VERMONT

                                ENVIRONMENTAL COURT

                                    }
In re: Appeal of                    }
 Clark W. Hinsdale, III             }      Docket No. 62-3-00 Vtec
                                    }
                                    }

                                  DECISION and ORDER

       Appellant Clark W. Hinsdale, III, appealed from a decision of the Planning
Commission of the Town of Ferrisburgh, denying approval for a boundary adjustment.
Appellant has appeared and represents himself. Despite notice to the Town and to other
potentially interested parties by Appellant and by the Court=s August 30, 2000 entry order,
neither the town nor any other party has appeared1 in this appeal. Appellant moved for
summary judgment.
       Appellant owns approximately 79.13 contiguous acres of land on both sides of Lewis
Creek, of which approximately 34.5 acres lies to the north of Lewis Creek and the
remainder to the south. Of this property, 63.4 acres on both sides of Lewis Creek is
subject to an open space agreement with the Town; 2.6 acres to the north of Lewis Creek
is unrestricted by that agreement; 10.3 acres to the south of Lewis Creek is unrestricted by
that agreement, and 2.83 acres at the end of Lewis Creek Drive is subject to an unrelated
restriction. Appellant has also written to the tax authorities of the Town, requesting that the
town treat his contiguous land as a single parcel for tax purposes. That request is beyond
the jurisdiction of this Court; it does appear for the purposes of this Court=s decision on the
boundary adjustment that the entire parcel of Hinsdale land as described is a single parcel
for the purposes of the current appeal.
       Abutting the Hinsdale land to the north is land owned by Marjorie Pickett; a portion

   1
     The Court has not considered the statement sent by Mr. Carl Reidel, a
neighboring landowner, as he did not enter an appearance as an interested party.




                                              1
of the Pickett land fronting on U.S. Route 7 contains a preexisting operating salvage yard.
The Hinsdale land formerly was benefitted by a twenty-foot-wide right-of-way to Route 7
over the Pickett land. The proposed boundary adjustment would add 19.05 acres of the
Pickett land, without any Route 7 frontage, to Appellant=s land, leaving the Picketts with a
ten-acre parcel containing the salvage yard, and would enlarge the right-of-way in favor of
the Hinsdale land over the remaining 10-acre Pickett parcel to sixty feet in width. The
subdivision of the Pickett parcel was classified as a minor one-lot subdivision in the
November 17, 1999 Planning Commission hearing; that classification is not at issue in this
case.
        The lots to result from the boundary adjustment would meet all requirements of the
Subdivision Regulations. The remaining 10-acre Pickett lot lies in a Rural Agricultural (RA-
5) district in which the minimum lot size is 5 acres. The resulting 98-acre Hinsdale lot lies
partly in that district and partly in the Conservation district in which the minimum lot size is
25 acres. Each resulting lot contains an area of at least 400' x 500' as required in the RA-5
district . The remaining 10-acre Pickett lot would retain all the frontage formerly held by the
Pickett property. The resulting Hinsdale property would retain all the frontage formerly held
by Hinsdale. The right-of-way serving the Hinsdale property was formerly non-conforming
in width and would become conforming.
        The ZBA appears to have denied on the basis that its preference was to keep the
land affected by the open space agreement separate from the land not affected by the
open space agreement. There is no basis in the Subdivision Regulations for denial for that
reason, as the lots created by the subdivision meet the standards in the Subdivision
Regulations. Further, any later division of the Hinsdale land would require a subsequent
subdivision permit, in which proceedings the Planning Commission would have the
opportunity to consider the effect of that subdivision on the land affected by the open
space agreement.
        The Planning Commission applied a standard that Appellant Ahas not made a
compelling case@ for the boundary adjustment. The Court also could not find any basis in
the Subdivision Regulations for such a standard to be applied. The Court finds no basis in
the Subdivision Regulations for disapproval.

                                               2
       Based on the foregoing, it is hereby ORDERED and ADJUDGED that Judgment is
GRANTED in favor of Appellant. Appellant=s application for a boundary adjustment, as
shown on the schematic diagram prepared by Harold N. Marsh and dated October 29,
1999 submitted to the Planning Commission and to this Court, is hereby APPROVED.
Appellant may record a copy of this order together with filing the approved subdivision plat
as provided in '270.

                                         th
       Dated at Barre, Vermont, this 28 day of September, 2000.




                                   ______________________________________
                                   Merideth Wright
                                   Environmental Judge




                                              3